PER CURIAM.
On the basis of the decision in this court in the case of Atchison, Topeka and Santa Fe Railway Co. v. United States, 101 F.Supp. 889, 121 Ct.Cl. 467, plaintiff’s motion for summary judgment to the extent that it asks for an adjudication that the jeeps herein involved should be classified and rated as passenger motor vehicles, is granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to the plaintiff for the transportation services involved in this action.
It is so ordered.